Filed 12/16/20 P. v. Dupart CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


THE PEOPLE,                                                     B304863

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. SA081016)
        v.

ERIC MICHAEL DUPART,

        Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Leslie E. Brown, Judge. Affirmed.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Charles Lee and David A. Voet, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ____________________
       Eric M. Dupart challenges the trial court’s denial of his
Penal Code section 1170.95 petition for resentencing relating to a
conviction for voluntary manslaughter.1 We affirm the trial
court’s denial.
                         BACKGROUND
       In 2015, an information charged Dupart with two counts of
murder, robbery, and first degree burglary, and the information
alleged that he committed multiple murders and intentionally
discharged a firearm. As part of a plea agreement, Dupart
pleaded guilty to two counts of voluntary manslaughter (§ 192,
subd. (a)), and was sentenced to 22 years in state prison.
       On April 24, 2019, Dupart filed a petition for resentencing
pursuant to section 1170.95. After appointing counsel and
considering a round of briefing, the trial court denied the petition
on the ground that Dupart was ineligible for resentencing
because he was convicted of voluntary manslaughter, not murder.
                           DISCUSSION
       Pursuant to Senate Bill No. 1437 (2017-2018 Reg. Sess.),
the Legislature enacted section 1170.95, which permits “[a]
person convicted of felony murder or murder under a natural and
probable consequences theory [to] file a petition with the court
that sentenced the petitioner to have the petitioner’s murder
conviction vacated and to be resentenced on any remaining
counts when all of the following conditions apply: [¶] (1) A
complaint, information, or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory
of felony murder or murder under the natural and probable
consequences doctrine. [¶] (2) The petitioner was convicted of

        1   Undesignated statutory references will be to the Penal
Code.



                                    2
first degree or second degree murder following a trial or accepted
a plea offer in lieu of a trial at which the petitioner could be
convicted for first degree or second degree murder. [¶] (3) The
petitioner could not be convicted of first or second degree murder
because of changes to Section 188 or 189 made effective January
1, 2019.” (§ 1170.95, subd. (a), italics added.)
       Dupart contends the trial court erred in denying his section
1170.95 petition on the basis that he was convicted of voluntary
manslaughter and not murder. He argues section 1170.95,
subdivision (a)’s condition that the petitioner “accepted a plea
offer in lieu of a trial at which the petitioner could be convicted
for first degree or second degree murder” suggests section
1170.95 applies to persons charged with first or second degree
murder who accepted a plea of a lesser charge, such as
manslaughter. He also argues that interpreting section 1170.95
to not extend to voluntary manslaughter is inconsistent with the
intent of the Legislature, would produce absurd consequences,
and violates his constitutional rights to due process and equal
protection.
       Each of these arguments has been considered and rejected
in a number of well-reasoned appellate opinions. (People v. Paige
(2020) 51 Cal.App.5th 194 [holding § 1170.95 does not apply to
persons charged with murder but who plead guilty to voluntary
manslaughter; and rejecting the appellant’s arguments that such
an interpretation is inconsistent with the legislative purpose,
produces absurd consequences, or violates equal protection];
People v. Sanchez (2020) 48 Cal.App.5th 914, 917-920; People v.
Turner (2020) 45 Cal.App.5th 428; People v. Flores (2020) 44
Cal.App.5th 985; People v. Cervantes (2020) 44 Cal.App.5th 884.)




                                 3
       We agree with the reasoning set forth in these cases. There
is no contrary authority. Therefore, the trial court correctly
deemed Dupart ineligible for relief.
       Dupart argues People v. Page (2017) 3 Cal.5th 1175
counsels in favor of extending section 1170.95 beyond murder.
We conclude Page is inapposite in this regard. Page concerned
the reclassification of felony theft to a misdemeanor and
resentencing pursuant to Proposition 47 if the value of the
property taken was worth $950 or less. Appellant Page had been
convicted of violating Vehicle Code section 10851, which involves
the “taking or driving a vehicle.” (Id. at pp. 1179-1180.) Our
Supreme Court held that although the resentencing statute did
not expressly list Vehicle Code section 10851, Vehicle Code
section 10851 fell within the provision of the general
resentencing statute when the value of the vehicle was less than
$950 and involved theft rather than joyriding. (Id. at p. 1187.)
       Here, there is no comparable statutory language at issue.
Section 1170.95 specifically confines itself to the crime of murder.
                           DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED



                                                 CHANEY, J.
We concur:

             ROTHSCHILD, P. J.



             BENDIX, J.




                                 4